DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B, Figures 5-7, in the reply filed on 5/26/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: "working element" and "signal generating assembly" in claim 1.
Regarding claim 1, the claim recites “element” preceded by the functional language “working” with no recitation of structure, material or act for performing said function. The structure from the specification interpreted to support the recited function in the claim is understood to be “a pump” ([0030]), or equivalent thereof.
Also regarding claim 1, the claim recites “assembly” preceded by the functional language “signal generating” with no recitation of structure, material or act for performing said function. The structure from the specification interpreted to support the recited function in the claim is understood to be “a load cell” ([0048]), or equivalent thereof.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Line 1: “input assembly” should read –user input assembly--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10-11, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Germain et al., US 20170055810, herein referred to as "Germain".
Regarding claim 1, Germain discloses an apparatus (Figure 11: fluid management system 400), comprising: a fluid bag support coupling (Figure 11: fluid reservoir 401) configured to support a fluid source (Figure 11: distension fluid 403); a signal generating assembly (Figure 11: weight-measuring device 480 and [0086]) coupled to the fluid bag support coupling (Figure 11: weight-measuring device 480 is coupled to fluid reservoir 401 by the loop shown between the two elements in the figure and [0085]), the signal generating assembly being configured to generate a signal in response to an amount of fluid within the fluid source ([0086] and [0087]: “ In some embodiments, the weight-measuring device 480 may communicate a signal representing the weight of the fluid reservoir 401, while in other embodiments the weight-measuring device 480 may communicate an electrical signal related to the weight of the fluid reservoir 401” ); and a signal output driver circuit (Figure 11: control device 405 includes a signal output driver circuit; [0071]: “The control device 405 may be similar to control device 200 in some respects. For instance, control device 405 may include a control module similar to control module 201” and [0056]: “the control module 201 may include a pre-programmed chip, such as a very-large-scale integration (VLSI) chip or an application specific integrated circuit (ASIC)”) in electrical communication with the signal generating assembly (Figure 11: cable 482 and [0087]), the signal output driver circuit (Figure 11: control device 405 contains a pre-programmed chip (see above)) being configured to transmit the signal from the signal generating assembly to a working element (Figure 11: pumps 407A and 407B and [0071]) configured to perform a task ([0073]-[0074]), the signal being configured to inhibit the working element from performing the task when the amount of fluid within the fluid source reaches a predetermined threshold amount ([0089]-[0090] and [0091]: “once the control device has determine that the fluid deficit parameter has equaled or exceeded the fluid deficit alarm threshold, the control device 405 may output an alarm signal.” and [0092]: “the alarm signal may cause the control device 405 to cease pumping the distension fluid 403 into uterine cavity 402, for example by disabling pump 407A.”).
Regarding claim 2, Germain discloses the apparatus of claim 1, the signal generating assembly comprising a load cell assembly (Figure 11: weight-measuring device 480 and [0086]: “the weight-measuring device 480 may comprise a load cell or other device configured to translate weight into an electrical signal”).
Regarding claim 10, Germain discloses the apparatus of claim 1, the signal generating assembly (Figure 11: weight-measuring device 480) comprising a run dry sensor ([0086]: “In other embodiments, instead of including weight-measuring device 480, the fluid management system 400 may include a sensor adapted for sensing the volume of the distension fluid 403 in the fluid reservoir 401, such as a float or level sensor in the distension fluid 403.” and[0091]: “once the control device has determine that the fluid deficit parameter has equaled or exceeded the fluid deficit alarm threshold, the control device 405 may output an alarm signal.” and [0092]: “the alarm signal may cause the control device 405 to cease pumping the distension fluid 403 into uterine cavity 402, for example by disabling pump 407A.” wherein the fluid deficit alarm threshold is a volume of zero).
Regarding claim 11, Germain discloses the apparatus of claim 1, the working element (Figure 11: pumps 407A and 407B) comprising a pump in fluid communication with the fluid source (Figure 11: pump 407A is in fluid communication with fluid reservoir 401 via fluid valve 416), the pump being configured to pump fluid out of the fluid source (Figure 11: pump 407A and [0073]).
Regarding claim 15, Germain discloses the apparatus of claim 1, further comprising a body housing at least a portion of the signal generating assembly (Figure 11: weight-measuring device 480 has a body housing surrounding it, as shown in the figure).
Regarding claim 16, Germain discloses an apparatus (Figure 11: fluid management system 400), comprising: a fluid bag support coupling (Figure 11: fluid reservoir 401) configured to support a fluid source (Figure 11: distension fluid 403); a signal generating assembly (Figure 11: weight-measuring device 480 and [0086]) coupled to the fluid bag support coupling (Figure 11: weight-measuring device 480 is coupled is fluid reservoir 401 by the loop shown between the two elements in the figure and [0085]), the signal generating assembly being configured to generate a signal in response to an amount of fluid within the fluid source ([0086] and [0087]: “ In some embodiments, the weight-measuring device 480 may communicate a signal representing the weight of the fluid reservoir 401, while in other embodiments the weight-measuring device 480 may communicate an electrical signal related to the weight of the fluid reservoir 401”); and a signal output driver circuit (Figure 11: control device 405 includes a signal output driver circuit; [0071]: “The control device 405 may be similar to control device 200 in some respects. For instance, control device 405 may include a control module similar to control module 201” and [0056]: “the control module 201 may include a pre-programmed chip, such as a very-large-scale integration (VLSI) chip or an application specific integrated circuit (ASIC)”) in electrical communication with the signal generating assembly (Figure 11: cable 482 and [0087]) in electrical communication with the signal generating assembly (Figure 11: cable 482 and [0087]), the signal output driver circuit being configured to transmit the signal from the signal generating assembly to a pump in communication with the fluid source (Figure 11: pumps 407A and 407B and [0071] and pump 407A is in fluid communication with fluid reservoir 401 via fluid valve 416 and pump 407B is in fluid communication with fluid reservoir 401 via filter system 409), the signal being configured to shut off the pump when the amount of fluid within the fluid source reaches a predetermined threshold amount ([0089]-[0090] and [0091]: “once the control device has determine that the fluid deficit parameter has equaled or exceeded the fluid deficit alarm threshold, the control device 405 may output an alarm signal.” and [0092]: “the alarm signal may cause the control device 405 to cease pumping the distension fluid 403 into uterine cavity 402, for example by disabling pump 407A.”).
Regarding claim 17, Germain discloses the apparatus of claim 16, the signal generating assembly comprising a load cell (Figure 11: weight-measuring device 480 and [0086]: “the weight-measuring device 480 may comprise a load cell or other device configured to translate weight into an electrical signal”).
Regarding claim 18, Germain discloses the apparatus of claim 16, further comprising an audible alarm ([0091]), the signal generating assembly (Figure 11: weight-measuring device 480 and [0086]) being configured to activate the audible alarm when the fluid source reaches the predetermined threshold amount ([0087] and [0091]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Germain in view of Petillo, US 5876410, herein referred to as "Petillo".
Regarding claim 3, Germain discloses the apparatus of claim 1, but does not explicitly disclose an apparatus with the signal generating assembly comprising a power source.
However, Petillo teaches an apparatus (Figure 7) with the signal generating assembly (Figure 7: load cell 172 and Col. 8, lines 47-50) comprising a power source (Figure 7: load cell electronics 174 and Col. 8, lines 57-60: “The load cell electronics 174 normally will include a power source of, for example, a battery, and other electronics necessary to provide the desired output signal on line 177 to a display unit 176.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus disclosed by Germain with the power source taught by Petillo so that the signal generating assembly can provide the desired output signal to a display unit (Petillo Col. 8, lines 57-60). 
Regarding claim 4, Germain in view of Petillo discloses the apparatus of claim 3, with Germain disclosing the signal generating assembly (Figure 11: weight-measuring device 480 and [0086]) comprising a receiver (Figure 11: control device 405) in electrical communication with the load cell assembly (Figure 11: weight-measuring device 480). Germain does not explicitly disclose a signal generating assembly comprising a receiver in electrical communication with the load cell assembly and the power source.
However, Petillo further discloses the signal generating assembly (Figure 7: load cell 172 and Col. 8, lines 47-50) comprising a receiver (Figure 7: force display 176) in electrical communication with the load cell assembly (Figure 7: load cell 172) and the power source (Figure 7: load cell electronics 174 and Col. 8, lines 57-60: “The load cell electronics 174 normally will include a power source of, for example, a battery, and other electronics necessary to provide the desired output signal on line 177 to a display unit 176.” And Figure 7: The load cell 172 and the power source 174 are in electrical communication with each other and the power source 174 is in electrical communication with the receiver 176, so both the load cell assembly 172 and the power source 174 are in electrical communication with the receiver 176.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus disclosed by Germain with the receiver in electrical communication with the load cell assembly and the power source as taught by Petillo so that the receiver can provide a graphics and/or numerical display of the force measured by the load cell (Col. 8, lines 60-74). 
Regarding claim 5, Germain in view of Petillo discloses the apparatus of claim 4, with Germain further disclosing the apparatus (Figure 11: fluid management system 400) comprising a digital display ([0084]), the receiver being configured to transmit the signal to a digital display ([0085] and [0089]).
Regarding claim 6, Germain in view of Petillo discloses the apparatus of claim 4, with Germain further disclosing the apparatus (Figure 11: fluid management system 400) further comprising an audible alarm ([0092]: “In at least some of these embodiments, the alarm signal may cause the speaker to emit an audible alarm indicating that the fluid deficit parameter has equaled or exceeded the fluid deficit alarm threshold.”), the receiver being configured to activate the audible alarm when the amount of fluid within the fluid source reaches the predetermined threshold amount ([0091]: “once the control device has determine that the fluid deficit parameter has equaled or exceeded the fluid deficit alarm threshold, the control device 405 may output an alarm signal.” And [0092]: “In at least some of these embodiments, the alarm signal may cause the speaker to emit an audible alarm indicating that the fluid deficit parameter has equaled or exceeded the fluid deficit alarm threshold.”).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Germain in view of Shener et al., US 20070078370, herein referred to as "Shener".
Regarding claim 7, Germain discloses the apparatus of claim 1, but does not explicitly disclose an apparatus further comprising a user input assembly configured to calibrate the signal generating assembly.
However, Shener teaches an apparatus (Figure 2A) further comprising a user input assembly (Figure 2A: graphical user interface 281 flow limit 284b) configured to calibrate the signal generating assembly ([0071]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus disclosed by Germain with the user input assembly as taught by Shener to allow the user to control and selectively monitor various system parameters (Shener [0053]).
Regarding claim 8, Germain in view of Shener discloses the apparatus of claim 7, with Germain further disclosing the user input assembly further comprising a power button configured to activate the apparatus ([0083]: “the third foot-pedal switch may be a simple on/off switch which, when switched on, causes pump 407A to operate at a static flow rate.” Turning on the pump is considered turning on the apparatus because the pump is the working element of the apparatus.).
Regarding claim 9, Germain in view of Shener discloses the apparatus of claim 7, with Germain further disclosing the input assembly further comprising an alarm button configured to deactivate the audible alarm ([0092]: “the control device 405 may additionally allow reception of input into user interface 430 to override the alarm signal” and [0080]: “User interface 430, in addition or alternatively to including a touch screen, may further include one or more foot-pedal switches which may be places apart from control device 405 but connected to control device 405”, thus the touch screen of the user interface has a button that can deactivate the audible alarm. This is the alarm button.).

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Germain in view of Vitek et al., US 20040242999, herein referred to as "Vitek".
Regarding claim 12, Germain discloses the apparatus of claim 1, but does not explicitly disclose the working element comprising a driver module configured to activate RF energy.
However, Vitek teaches an apparatus with the working element (Figure 1: transducer 12) comprising a driver module (Figure 1: driver 16) configured to activate RF energy ([0027]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus disclosed by Germain with the driver module as taught by Vitek so the apparatus could perform ablation (Vitek [0027] and [0056]).
Regarding claim 19, Germain discloses an apparatus (Figure 11: fluid management system 400), comprising: a fluid bag support coupling (Figure 11: fluid reservoir 401) configured to support a fluid source (Figure 11: distension fluid 403); a signal generating assembly (Figure 11: weight-measuring device 480 and [0086]) coupled to the fluid bag support coupling (Figure 11: weight-measuring device 480 is coupled is fluid reservoir 401 and [0085]), the signal generating assembly being configured to generate a signal in response to an amount of fluid within the fluid source ([0086]-[0087]); and a signal output driver circuit (Figure 11: control device 405) in electrical communication with the signal generating assembly (Figure 11: cable 482 and [0087]), the signal output driver circuit being configured to transmit the signal from the signal generating assembly to a working element (Figure 11: pumps 407A and 407B and [0071]) configured to perform a task ([0073]-[0074]), the signal being configured to inhibit the working element from performing the task when the amount of fluid within the fluid source reaches a predetermined threshold amount ([0089]-[0091] and [0092]: “the alarm signal may cause the control device 405 to cease pumping the distension fluid 403 into uterine cavity 402, for example by disabling pump 407A.”). Germain does not explicitly disclose an apparatus wherein the working element is a driver module and the task is generating RF energy.
However, Vitek teaches an apparatus with the working element (Figure 1: transducer 12) comprising a driver module (Figure 1: driver 16) configured to activate RF energy ([0027]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus disclosed by Germain with the driver module as taught by Vitek so the apparatus could perform ablation (Vitek [0027] and [0056]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Germain in view of Zacharias, US 5720742, herein referred to as "Zacharias".
Regarding claim 13, Germain discloses the apparatus of claim 1, but does not explicitly disclose the signal generating assembly comprising a strain gauge.
However, Zacharias teaches an apparatus with the signal generating assembly (Figure 3a: miniature conditioning amplifier 35) comprising a strain gauge (Figure 3a: strain gauges 36).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus disclosed by Germain with the strain gauge taught by Zacharias so that the signal generating assembly can deform proportionally to the force applied to it (Zacharias Col. 6, lines 23-31). In addition, a load sensor is similar to a strain gauge because they both measure pressure or load.
Regarding claim 14, Germain in view of Zacharias discloses the apparatus of claim 13, with Zacharias further teaching an apparatus with the signal generating assembly (Figure 3a: miniature conditioning amplifier 35) comprising an elastic body (Figure 3a: elastic cover 38) fixed to the strain gauge (Figure 3a: strain gauges 36).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus disclosed by Germain with the strain gauge taught by Zacharias so that the signal generating assembly can deform proportionally to the force applied to it (Zacharias Col. 6, lines 23-31).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Germain in view of Vitek, further in view of Hertzmann, US 4580557, herein referred to as "Hertzmann".
Regarding claim 20, Germain in view of Vitek disclose the apparatus of claim 19, with Germain disclosing the signal output driver circuit (Figure 11: control device 405) coupled with a cable (Figure 11: cable 482 and [0087]), the cable being configured to couple with a working element (Figure 11: weight-measuring device 480). Vitek discloses an apparatus wherein the working element (Figure 1: transducer 12) comprises a driver module (Figure 1: driver 16). Germain in view of Vitek do not explicitly disclose an apparatus wherein a cable can be selectively coupled to these two elements.
However, Hertzmann teaches an apparatus (Figure 2) wherein the cable (Figure 2: optical fiber cable) can be selectively coupled to two elements (Col. 6, lines 27-36).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus disclosed by Germain so that the cable can selectively couple to two elements, as taught by Hertzmann, so that many different types of tools can be coupled to the apparatus (Hertzmann Col. 6, lines 37-57).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794